DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JEAN LUXAMA,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2020

                          [January 3, 2019]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312010CF001636A.

  Jean Luxama, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.